Hatch, J.:
The plaintiff seeks to recover damages for injuries claimed to have been negligently inflicted by the defendant. The complaint demands judgment for $2,500. The proof given by the plaintiff upon the trial tended to sustain the averments of the complaint, and if believed entitled her to a verdict at the hands of the jury for such sum as the evidence fairly warranted. It is evident, however, that the injuries were comparatively slight and the evidence of damage would not have justified the finding of a large amount. We should have no difficulty in affirming the judgment were it not for an error committed by the court in its charge to the jury. ■ In submitting the case the court said : “ This case ought not to have been brought in this court because the particular injuries complained of are not serious enough to take up the time of the Supreme Court. It ought to have been brought in the Municipal or City Court.” To this charge counsel for the plaintiff excepted, stating as the grounds of his objection: “ That this court is open to all parties, poor and rich alike.” The court replied : “No, it is not a question of being poor or rich and you ought not to make such a statement; but the courts of our commonwealth are divided in their jurisdiction in regard to amount. The Municipal Court has jurisdiction to $500, the City Court up to $2,000; and in the multiplicity of actions which are brought in this great city it is the policy of our judiciary that actions for small damages ought not to block the calendars of the Supreme Court when there were two other courts of competent jurisdiction in which they could be brought.” The learned court in what it said was undoubtedly prompted thereto on account of the condition of the calendar where important cases were awaiting trial which could not be had by reason of the time of the court being taken up with comparatively trivial cases, and such practice the court sought to discourage. However commendable may have been the motive of the court it cannot answer to cure an error which denied to the plaintiff any part of her legal rights, and it was clearly within her right to bring her action in the Supreme Court. It is not the policy of the *468judiciary, as stated by the learned court, which governs such situation, but it is the express provisions of law which all courts are bound to enforce, and by which alone the rights of parties are to be measured. Any policy of judicial action which in anywise limited plaintiff’s rights which is not found in the law of the land was neither the policy nor the law which the court or jury had the right to consider in making disposition of the case. That the court substituted what it expressed as the policy of the judiciary in passing upon the plaintiff’s rights instead of the law of the land is clear beyond question, and the determination and charge in that respect was erroneous. It was not within the authority of the court to announce to the jury that the case ought not to have been brought in the Supreme Court. That question neither the court nor the jury had any right to consider. Under the law this case was properly brought in the Supreme Court, so far as legal rights are concerned, as much so as it would have been had it involved in its disposition millions of dollars. Manifestly there can be no admeasurement of rights based upon amounts involved, where under the law parties have the right to invoke the attention and action of the tribunal in which he appears. Courts are not then concerned in making disposition of the matter upon such basis. When properly brought as this case was, the duty and obligation rest upon the court to dispose of the controversy according to the rules of law applicable thereto. And where the jurisdiction and action of the court have been properly invoked it is manifest error for the court to charge the jury that such action ought not to have been taken. If any wrong is worked to others under such circumstances it does not lie with the court to correct it, but with the Legislature, and there can be no legal judicial policy applicable to such a situation which does not arise out of principles of law which control the court’s action and the rights of the parties. In Allis v. Leonard (58 N. Y. 288) it was held that expressions of opinion by a court in charging the jury which are calculated to influence their decision in a matter with which they have authority to deal will be critically scrutinized, and in order to uphold it, it must appear that the party was not prejudiced thereby, and that the jury, without regard to the opinion expressed, were left free to act and were uninfluenced by it. The question has arisen in various forms and this rule has been uni*469formly applied. (Richardson v. Van Nostrand, 43 Hun, 299; Gilbertson v. Forty-second St. R. Co., 14 App. Div. 294; Magee v. City of Troy, 48 Hun, 383 ; Massoth v. Delaware & Hudson Canal Co., 64 N. Y. 524.) The charge in the present case was something-more than the expression of an opinion. It was a determination by the court expressed to the jury that the particular action ought not te have been brought in that court, and this observation was reinforced by the comments of the court upon the same subject made after the exception was taken. In fact, it substituted as a consideration for the jury whether or not plaintiff ought to have come into the Supreme Court with her case, and this question was decided against her by the court. In other words, her rights were made to depend upon the trivial character of her claim and the business which confronted the Supreme Court, and to that extent the charge was tantamount to saying that she was not in the proper court with her case. In fact, the court also immediately decided otherwise, as it proceeded to submit the case to the jury. This, however, did not cure the invasion by the court of the plaintiff’s rights, for the announcement thus made and stated to the jury could scarcely be otherwise than prejudicial to the plaintiff. That it might have prejudiced her case in the minds of the jury is manifest, and under such circumstances reversible error is committed.
It follows, therefore, that the judgment and order should be reversed and a new trial granted, with costs to the appellant to abide the event.
Patterson and Lau&hlin, JJ., concurred; Van Brunt, P. J., and O’Brien, J.,'dissented.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.